Title: To James Madison from William Jarvis, 27 September 1804 (Abstract)
From: Jarvis, William
To: Madison, James


27 September 1804, Lisbon. “I had the honor to address you on the 21st. Instant [not found] by the Brig Hiram Captn Lucas via Boston, Inclosing my Communications to this Government relative to authenticating, two Laws of this realm prohibiting foreigners trading with the Colonies & a Copy of the condemnation of the Brig Aurora, under the great seal; and concerning the quarantine; both of which were complied with. The latter by an order to the provedor Mor only to detain our Vessels a quarantine de prove ie five days, with clear Bills of Health & passages over 35 days, but with passages shorter than 35 days to compleat 40 days from the day of sailing. What is very uncommon, I learnt yesterday that my letter had been translated & sent to the Provedor, with the Circular to the Collectors. There was also inclosed a Copy of my decision in a disagreement between John Mulberry Mate & James Perceval Master of the Ship Charles, of Boston; a copy of a letter from Mr Meade concerning the forgery for £4,000; a copy of a letter from Mr Baker to Mr Leonard regarding four Tunisian Corsairs that had put into the Island of Majorca. The inclosed copy of Don Antonio de Araujo’s letter to me I omitted.
“The last evening arrived here the Essex, Captain Barron: the momen⟨t⟩ I had notice of her arrival (this mornin⟨g)⟩ from the signal tower I wrote to the Vice Consul at Bellem to go on board (meaning alongside of her, all Vessels of War from the streights that have not touched at any place wher⟨e⟩ any dangerous disorder exists being quarantined ten days) to know the object of the frigate’s coming here. Upon this head however the Captain did not satisfy him, being desirous of seeing me. I shall go down to Passo d’Arcos (three leagues) to-morrow morning. I presume she came here for information of the Moors. Nothing to be depended, however, has transpired concerning them. They are not doing any thing to their Vessels, but it is said they ha⟨ve⟩ come for stores.”
Adds in a postscript: “By the Vessel which carries this I have forwarded a letter from Mr Simpson which I suppose to be a duplicate of that I inclosed in mine by the Hiram.”
